48 F.3d 539
310 U.S.App.D.C. 363
ALCOM AMERICA CORPORATION, Appellant,v.ARAB BANKING CORPORATION, Appellee.
No. 93-7234.
United States Court of Appeals,District of Columbia Circuit.
Argued Jan. 31, 1995.Decided March 3, 1995.Rehearing Denied May 8, 1995.

Stephen Sale, Washington, DC, argued the cause, for appellant.  With him on the briefs was John D. Quinn, Washington, DC.
Douglas W. Hall, Washington, DC, argued the cause and filed the brief, for appellee.
Before GINSBURG, RANDOLPH, and ROGERS, Circuit Judges.
PER CURIAM:


1
This is an appeal from the order of the district court affirming the bankruptcy court's grant of summary judgment to Arab Banking Corporation ("the bank") against ALCOM America Corporation ("ALCOM").  See In re ALCOM America Corp., 156 B.R. 873, 879-82 (Bankr.D.D.C.1993).  ALCOM contends that both courts erred in ruling that the bank had a valid security interest in the ethanol before its sale, and that ALCOM had no interest in the ethanol at the time it filed its petition in bankruptcy.  Our review of the bankruptcy court's conclusions of law is de novo.  E.g., In re Weisman, 5 F.3d 417, 419 (9th Cir.1993);  In re Eagle-Picher Indus., Inc., 999 F.2d 969, 972 (6th Cir.1993).


2
We affirm the grant of summary judgment to the bank against ALCOM on the basis of the January 5, 1984, security agreement.  See In re ALCOM America Corp., 156 B.R. at 879-82 (finding that the January 5, 1984, agreement gave the bank an enforceable security interest in ALCOM's inventory);  id. at 882-84 (finding that the sale to Staley was completed before ALCOM filed for bankruptcy protection and divested ALCOM of any interest in the ethanol);  In re ALCOM America Corp., 154 B.R. 97, 109-14 (Bankr.D.D.C.1993) (same).  We express no view as to the other grounds upon which courts below entered judgment.